 Case 1:05-cr-00300-LMB Document 42 Filed 04/24/20 Page 1 of 13 PageID# 300




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

 NHAN VAN BUI,

                Movant,

         V.                                                    No. l:16-cv-762(LMB)
                                                               Crim. No. 1:05-cr-300(LMB)
 UNITED STATES OF AMERICA,

                Respondent.

                                  MEMORANDUM OPINION


       Before the Court is Nhan Van Bui's("Bui" or "movant") Motion to Vacate Under 28

U.S.C. § 2255("Motion to Vacate")in which he argues that his conviction for violating 18

U.S.C. § 924(c)should be vacated in light ofrecent Supreme Court precedent. The government

opposes the motion. The central dispute between movant and the government is whether the

predicate crime of violence supporting movant's § 924(c)conviction was solely conspiracy to

commit Hobbs Act robbery, in which case his conviction would have to be vacated, or both

conspiracy to commit Hobbs Act robbery and substantive Hobbs Act robbery, in which case the

§ 924(c)conviction would not be vacated. For the reasons explained below, Bui's Motion to

Vacate will be dismissed.


                                               I-

       On June 30,2005, a federal grand jury in the Eastern District of Virginia returned a four-

count indictment charging Bui with conspiracy to commit Hobbs Act robbery in violation of 18

U.S.C. § 1951 (Count 1); substantive Hobbs Act robbery in violation of 18 U.S.C. § 1951 (Count

2); and using, carrying, and brandishing of a firearm during and in relation to the commission of

a crime of violence in violation of 18 U.S.C. § 924(c)(Counts 3 and 4). The section of Count 1
Case 1:05-cr-00300-LMB Document 42 Filed 04/24/20 Page 2 of 13 PageID# 301
Case 1:05-cr-00300-LMB Document 42 Filed 04/24/20 Page 3 of 13 PageID# 302
Case 1:05-cr-00300-LMB Document 42 Filed 04/24/20 Page 4 of 13 PageID# 303
Case 1:05-cr-00300-LMB Document 42 Filed 04/24/20 Page 5 of 13 PageID# 304
Case 1:05-cr-00300-LMB Document 42 Filed 04/24/20 Page 6 of 13 PageID# 305
Case 1:05-cr-00300-LMB Document 42 Filed 04/24/20 Page 7 of 13 PageID# 306
Case 1:05-cr-00300-LMB Document 42 Filed 04/24/20 Page 8 of 13 PageID# 307
Case 1:05-cr-00300-LMB Document 42 Filed 04/24/20 Page 9 of 13 PageID# 308
Case 1:05-cr-00300-LMB Document 42 Filed 04/24/20 Page 10 of 13 PageID# 309
Case 1:05-cr-00300-LMB Document 42 Filed 04/24/20 Page 11 of 13 PageID# 310
Case 1:05-cr-00300-LMB Document 42 Filed 04/24/20 Page 12 of 13 PageID# 311
Case 1:05-cr-00300-LMB Document 42 Filed 04/24/20 Page 13 of 13 PageID# 312
